Order entered December 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00857-CR

                             CHAD ALLEN BROWN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00082-R

                                          ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER appellant to file the brief within FIFTEEN (15) DAYS from the date of

this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE